Exhibit 21 SUBSIDIARIES OF THE PARTNERSHIP State of Incorporation Subsidiaries of ONEOK Partners, L.P. or Organization ONEOK Partners Intermediate Limited Partnership Delaware ONEOK ILP GP, L.L.C. Delaware ONEOK Rockies Investments, L.L.C. Delaware ONEOK Rockies Midstream, L.L.C. Delaware ONEOK Rockies Processing Company (Canada), Ltd. Alberta ONEOK Rockies Enterprises, L.L.C. Delaware Border Minnesota Pipeline, LLC Delaware Black Mesa Holdings, Inc. Delaware Black Mesa Pipeline, Inc. Delaware Black Mesa Pipeline Operations, L.L.C. Delaware Black Mesa Technologies, Inc. Oklahoma Border Midstream Services, Ltd. Alberta Border Midwestern Company Delaware Midwestern Gas Transmission Company Delaware Border Viking Company Delaware Viking Gas Transmission Company Delaware Crestone Energy Ventures, L.L.C. Delaware Crestone Bighorn, L.L.C. Delaware Crestone Gathering Services, L.L.C. Delaware Crestone Powder River, L.L.C. Delaware Crestone Wind River, L.L.C. Delaware Northern Border Pipeline Company (general partnership)(50%) Texas Guardian Pipeline, L.L.C. Delaware Bighorn Gas Gathering, L.L.C. (49%) Delaware Fort Union Gas Gathering, L.L.C.(37.04%) Delaware Lost Creek Gathering Company, L.L.C.(35%) Delaware Chisholm Pipeline Company (50%) Delaware Chisholm Pipeline Holdings, L.L.C. Delaware Mid Continent Market Center, L.L.C. Kansas OkTex Pipeline Company, L.L.C. Delaware ONEOK Arbuckle Pipeline, L.L.C. Delaware ONEOK Arbuckle North Pipeline, L.L.C. Delaware ONEOK Arbuckle Land Company Texas ONEOK Bakken Pipeline, L.L.C. Delaware ONEOK Bushton Processing, L.L.C.
